DOWNEY, Judge.
Appellants, pro se, have perfected this appeal from a summary judgment entered in a proceeding to foreclose a mortgage. The notice of appeal references five consolidated cases.1
Among the parties brought into the litigation by appellants by way of counterclaim or third party complaint are the trial judge, opposing counsel, the United States of America, the Veterans Administration, the Internal Revenue Service, an individual IRS agent, the individual process server who served the summons in the case, Joe Does # 1-10, and sundry other less conspicuous individuals and organizations. During the course of the proceeding below appellants recused the original trial judge and sought unsuccessfully to recuse his successor.
We have seriously considered the two appellate points presented and find both to be baseless, a sham, and unmeritorious to the point of frivolity.
Accordingly, we affirm the judgment appealed from and award appellee attorney’s fees on appeal pursuant to section 57.105, Florida Statutes. The cause is remanded to the trial court to determine the amount of a reasonable attorney’s fee under the circumstances.
GLICKSTEIN, C.J., and LETTS, J., concur.

. Appellants have filed a total of ten appeals involving this foreclosure. All except those involved herein, and one other, have been dismissed.